Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00516-CV

                                      Kyle KELLAR,
                                         Appellant

                                             v.

                            AGGREGATE HAULERS I, L.P.,
                                    Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-08738
                         Honorable Richard Price, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

       In accordance with this court’s opinion of this date, this appeal is REINSTATED on the
docket of this court. Appellant’s motion to dismiss is GRANTED, and this appeal is DISMISSED.
Costs of the appeal are taxed against appellant.

       SIGNED January 22, 2014.


                                              _________________________________
                                              Catherine Stone, Chief Justice